Wolff, J.,
dissenting. I dissent, but not for all of the reasons expressed by Chief Justice Moyer and Justice Wright.
A parental right to recover damages for loss of the filial consortium of a nonfatally injured child may well be a salutary addition to our substantive law.
I am not persuaded that such a right of recovery would create unmanageable problems. If a jury can be expected to assign a monetary value to loss of spousal consortium, it can likewise be expected to assign a monetary value to a loss of filial consortium. Concerns about “devaluing” a living child to establish a loss of filial consortium should be no different than concerns about devaluing a living spouse to establish a loss of spousal consortium. The class of claimants can be limited to parents. The danger of “double recovery” can be avoided through proper jury instructions.
Nevertheless, I agree with Justice Wright that the majority is creating a new right of recovery rather than merely recognizing an already existing one. While this court certainly has the power to declare the substantive law of this state, I believe the more prudent course would be to defer to the General Assembly on whether there should be a parental right of recovery for loss of filial consortium of a nonfatally injured child. If there is incongruity between the treatment of parents of fatally and nonfatally injured children resulting from the Wrongful Death Act, the General Assembly can rectify the situation if it perceives it to be unjust.
In overruling High v. Howard (1992), 64 Ohio St.3d 82, 592 N.E.2d 818, the majority also creates a new right of recovery in children for a loss of parental *266consortium. In my judgment, the prudent course would again be to defer to the legislature on whether there should be such a right of recovery.
A right of recovery for loss of filial consortium and a right of recovery for loss of parental consortium are both prompted by the same policy consideration: that the parent-child relationship is a special one, and that either the parent or the child should have a right to recover damages for the loss of the consortium of the other if caused by a third-party tortfeasor. These two rights of recovery should either both exist, or neither should exist.
The General Assembly is the preferable forum for determining whether these new lights of recovery are wise policy for Ohio.
Wright, J., concurs in the foregoing dissenting opinion.